Title: To George Washington from Jonathan Trumbull, Sr., 27 April 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 27th April 1776

I am favoured with your two Letters of 20th & 22d Instant. Of the Lead Ore which is raising at Middletown in this Colony but small Quantity is yet smelted—the Work is going on & hope you may be supplied with Lead from thence e’er long—We are not furnished with experienced Workmen as we could Wish—the only Workman whose Experience may be depended on is at present unfit for Duty.
Some Arms are wanted to furnish our Troops at N. London[.] We have nearly sufficient for that Purpose—When these are supplied hope we shall be able to furnish some for Continental Service—Our Assembly is near sitting—shall consult them on the Subject of your Requests.
The Quantity of Powder arrived in this Colony on Continental Account is not so large as was represented—this Colony have Powder arrived in Philadelphia, which is proposed to be exchanged for what is here—whether this will take Place am not yet acquainted—I promise myself that this Colony will be refunded the Quantity mentioned in mine of 16th feby last—

which was lent for Continental Service—the Security of this Colony renders it absolutely necessary.
The Acco. I mentioned to you at Norwich I have desired the Comissary General to receive the Money for—the Vouchers are already transmitted & I suppose are in your Hands. I am with great Esteem & Respect Sir Your most Obedient humble Servant

Jonth. Trumbull

